NONPRECEDENTIAL DISPOSITION
                                           To be cited only in accordance with 
                                                    Fed. R. App. P. 32.1




                     United States Court of Appeals
                                                 For the Seventh Circuit
                                                 Chicago, Illinois  60604

                                                 Submitted May 1, 2009*
                                                   Decided May 5, 2009

                                                         Before

                                            RICHARD A. POSNER, Circuit Judge

                                            MICHAEL S. KANNE, Circuit Judge

                                            JOHN DANIEL TINDER, Circuit Judge

No. 08‐2722

UNITED STATES OF AMERICA,                                     Appeal from the United States District
     Plaintiff‐Appellee,                                      Court for the Northern District of Illinois,
                                                              Eastern Division.
           v.
                                                              No. 02 CR 588
MARC NORWOOD,
    Defendant‐Appellant.                                      Suzanne B. Conlon, 
                                                              Judge.




                                                       O R D E R


           *
          After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).
No. 08‐2722                                                                              Page 2

        Marc Norwood was convicted in 2002 of possession with intent to distribute crack
cocaine, see 21 U.S.C. § 841(a)(1), and the district court, after calculating a guidelines
imprisonment range of 108 to 135 months, sentenced him to 120 months.  Five years later, in
late 2007, the Sentencing Commission reduced the base offense levels for some crack
offenses and made the changes retroactive.  See U.S.S.G. § 2D1.1(c); Guidelines Manual,
Supp. to App. C 226‐31 (2008) (Amendment 706); see generally United States v. Lawrence, 535
F.3d 631 (7th Cir. 2008).  Norwood then moved under 18 U.S.C. § 3582(c)(2) to reduce his
sentence based on Amendment 706.  The district court calculated a modified imprisonment
range of 87 to 107 months and reduced Norwood’s sentence to 107 months.

       Norwood now appeals, insisting that he is entitled to an even greater reduction.  He
argues that because the district court originally imposed a sentence “equal to 88.88% of the
high end of the guideline range” he should have been resentenced to “the same 88.88% of
the high end” of the revised range.  We review the court’s decision for abuse of discretion. 
United States v. Young, 555 F.3d 611, 615 (7th Cir. 2009).

        Despite Norwood’s arguments to the contrary, the district court was not required to
impose a sentence at exactly the same percentage of the range as before.  Indeed,
§ 3582(c)(2) merely “permits,” but does not require, a court to reduce a defendant’s term of
imprisonment.  United States v. Forman, 553 F.3d 585, 588 (7th Cir. 2008); Young, 555 F.3d at
614‐15.  And if a district court can decline to make any reduction, surely it is not required to
impose an amended sentence at the exact same percentage of the original range.  Norwood
identifies no other reason why the term of imprisonment imposed constitutes an abuse of
discretion.

                                                                                   AFFIRMED.